Citation Nr: 1526436	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  06-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for patellofemoral syndrome with osteoarthritis of the right knee, currently rated as 10 percent disabling. 

2. Entitlement to an increased rating for patellofemoral syndrome with osteoarthritis of the left knee, currently rated as 10 percent disabling. 

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for gout.

4. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for osteoporosis, claimed as osteomalacia. 
	
5. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a parathyroid tumor removal. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to July 1987. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse actions by a Department of Veterans Affairs (VA) Regional Office (RO). A June 2008 rating decision denied increased ratings for patellofemoral syndrome with osteoarthritis of the right and left knees, a January 2010 rating decision denied compensation under 38 U.S.C.A. § 1151 for gout, and an August 2013 rating decision denied service connection for osteomalacia and residuals of a parathyroid tumor removal.

In September 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge (AVLJ), in pertinent part, as to the issues of entitlement to increased ratings for patellofemoral syndrome with osteoarthritis of the right and left knees. In March 2015, the undersigned AVLJ held a video-conference hearing as to the issues of entitlement to increased ratings for patellofemoral syndrome with osteoarthritis of the right and left knees and compensation under 38 U.S.C.A.          § 1151 for gout. Transcripts of the hearings are associated with the claims file.
In May 2011, the Board, in pertinent part, denied the issues of entitlement to service connection for osteoporosis and residuals of a parathyroid tumor removal and remanded the issues of entitlement to increased ratings for patellofemoral syndrome with osteoarthritis of the right and left knees and compensation under 38 U.S.C.A.          § 1151 for gout for additional development. The file has now been returned to the Board for further consideration. 

As discussed above, while the May 2011 Board decision denied entitlement to service connection for osteoporosis and residuals of a parathyroid tumor removal, the Veteran submitted a new claim for such, denied by the August 2013 rating decision and perfected by his September 2014 Substantive Appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's March 2015 Board hearing, the parties discussed that the most recent VA examination conducted to determine the severity of his patellofemoral syndrome with osteoarthritis of the right and left knees was in December 2011. As that examination was conducted more than four years prior, and the Veteran has continued treatment and experiences symptoms of his bilateral knee disability, on remand, the AOJ should provide the Veteran a sufficient VA examination. 

As to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for gout, VA obtained opinions in February 2014 and April 2014. However, it does not appear that the February 2014 examiner considered the Veteran's pertinent VA treatment history. In essence, it appears that the examiner simply reported that the Veteran had multiple risk factors for gout and the instances of gout among users of the medication he was prescribed were statistically low. The examiner, in April 2014, discussed more thoroughly the Veteran's pertinent treatment history, including recitation of a 1996 laboratory result of an elevated level of uric acid, or hyperuricemia. The examiner noted that such occurred years prior to the Veteran's gout attack in 2009.  

In general, the Veteran asserts that he was prescribed hydrochlorothiazide and niacin by VA providers. He reports that he sought VA emergency treatment for a swollen and red leg in April 2009, which was not treated to his satisfaction and required private aspiration in April 2009 which revealed gout. He reports that VA contacted him about a medication error shortly after his April 2009 emergency treatment and informed him that they would file an injury claim on his behalf when he discussed with them his gout symptoms. Review of the Veteran's Board testimony and numerous written statements of record over the course of the appeal indicate that he asserts that he should not have been prescribed hydrochlorothiazide and niacin by VA providers due to the history of hyperuricemia. On remand, the AOJ should seek a VA opinion that sufficiently address all of the Board's inquires and considers all pertinent treatment history and records.

In this regard, the Board notes that of record is only a two-page treatment record reflecting the Veteran's April 2009 VA emergency treatment. The Board seeks additional records reflecting any communication with the Veteran as to any medication error or claim filed and laboratory results that may have been recorded.  Also, in July 2013, VA received returned mail, as undeliverable, for a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in favor of Frisco Orthopedics and Sports Medicine. Further, the most recent VA treatment records associated with the claims file are dated in August 2013. Of note is a July 2014 request from the RO to the Veteran, asking him to confirm if his disability benefits claim to the Social Security Administration (SSA) was related to any disabilities on appeal; and informing him that if no response was received, his SSA records would not be requested. To date, the Veteran has not asserted that his SSA records are relevant evidence in the current appeal and development herein need not include securing such records. On remand, the AOJ should obtain all cited outstanding VA and private treatment records. 

As to the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for osteoporosis, claimed as osteomalacia, and residuals of a parathyroid tumor removal, at the time of the Veteran's September 2014 Substantive Appeal, he asserted his right to be heard at a Travel Board hearing. On remand, the AOJ should schedule the Veteran for such. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing before a member of the Board as to the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for osteoporosis, claimed as osteomalacia, and residuals of a parathyroid tumor removal. Notify the Veteran and his representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.

2. Obtain and associate with the Veteran's claims file his treatment records maintained by the C.W. Bill Young VA Medical Center (VAMC), including the Lee County Community Based Outpatient Clinic (CBOC), dated from August 2013 to the present; as well as his treatment records maintained by the VA North Texas Health Care System, reflecting his complete April 2009 emergency treatment for a swollen and red leg, including laboratory results that may have been recorded or any subsequent communications with the Veteran as to any medication error or claim filed. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Contact the Veteran and inform him of the July 2013 undeliverable response from the United States Postal Service as to his VA Form 21-4142, Authorization and Consent to Release Information to the VA, in favor of Frisco Orthopedics and Sports Medicine and ask that he complete and return an updated form, with an updated address, if he asserts that such records are relevant to his claims on appeal. Advise the Veteran that he may submit such records if he so chooses. Obtain any identified and authorized private treatment records. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any private facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4. Schedule the Veteran for a VA examination to address the current severity of his patellofemoral syndrome with osteoarthritis of the right and left knees. Any clinically indicated test or studies should be accomplished. The examiner should specifically address the following:

(a) Describe all current symptomatology and address each of the Veteran's complaints associated only with his patellofemoral syndrome with osteoarthritis of the right and left knees. 

(b) For each affected joint, provide ranges of motion in degrees and indicate in degrees the point at which pain is elicited on range of motion testing. Describe any functional limitation of the affected parts due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use as a result of limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted. The determination should be portrayed in terms of the degree of additional range of motion loss. 

5. After the Veteran's VA treatment records reflecting his VA emergency treatment in April 2009, as well as his VA treatment records dated since August 2013 have been obtained and associated with the claims file or deemed unavailable, forward the Veteran's claims file to a VA examiner for an opinion. If the examiner determines that physical examination is required, so schedule the Veteran.

The examiner is asked to address the following, considering the general allegation that VA committed a medication error by prescribing him hydrochlorothiazide and niacin, in light of his 1996 laboratory result of hyperuricemia and risk factors related to developing gout, as well as the Veteran's statements and internet articles and research, and the statements of his private treatment provider dated in August 2010 and August 2011: 

(a) Did VA exercise the degree of care in prescribing him hydrochlorothiazide and niacin, in light of his 1996 laboratory result of hyperuricemia and risk factors related to developing gout, that would be expected of a reasonable health care provider;

 (b) Was gout due to an event not reasonably foreseeable by VA, in light of his 1996 laboratory result of hyperuricemia and risk factors related to developing gout; 

(c) Were VA's action and treatment in the Veteran's care prior to his April 2009 VA emergency treatment for a swollen and red leg and April 2009 private aspiration and diagnosis of gout, in light of his 1996 laboratory result of hyperuricemia and risk factors related to developing gout, reflective of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA to include any failure to monitor the Veteran's prescription medication regimen and risk of gout;

(d) If, and only if, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or otherwise failed to take proper precautions or utilize proper judgment or skill as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, did the Veteran sustain additional disability as a result thereof, specifically, gout?

The claims file should be made available to the examiners for review in conjunction with the examination and opinion, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiners should fully articulate a sound reasoning for all conclusions made. If any examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination or opinion report, with an explanation as to why this is so.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).










(Continued on the next page)
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




